                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

ARTHUR WADE HOLMES,                            )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         )   CIVIL ACTION NO. 1:19-CV-956-ALB
                                               )
HOUSTON COUNTY, et al.,                        )
                                               )
            Defendants.                        )

                                           ORDER

         On January 13, 2020, the Magistrate Judge entered a Recommendation (Doc. 4)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to file necessary

financial information as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 5th day of February, 2020.


                                           /s/ Andrew L. Brasher
                                     ANDREW L. BRASHER
                                     UNITED STATES DISTRICT JUDGE
